Citation Nr: 1811914	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  14-25 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a thoracolumbar spine disability.

4.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from November 2002 to August 2003 with subsequent Reserve service.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2017, the Appellant testified before the undersigned at a Travel Board hearing at the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Appellant testified at a Board hearing.  At that time, he submitted a copy of his orders for active duty training (ADT) for June 12, 2004, as well as copies of a report of injury on that date to the right shoulder noted to be a right shoulder strain.

Service connection may be granted for disability resulting from disease or injury incurred during ADT, or injuries suffered during inactive duty training (IDT) to include when a cardiac arrest or a cerebrovascular accident occurs during such training.  See 38 U.S.C. §§ 101(24), 106.  

Reserve and National Guard service generally means ADT and IDT.  ADT is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C. §§ 316, 502, 503, 504, or 505.  38 U.S.C. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," that each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.  IDT includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.  Active military service includes active duty, any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of IDT during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C. § 1106; 38 C.F.R. § 3.6(a).

The Appellant contends that he incurred injuries to the right shoulder, left shoulder, thoracolumbar spine, and cervical spine during ADT on June 12, 2004.  He testified that he subsequently was treated for residual disabilities and suffered another right shoulder injury in August 2008, as documented on an accident report in the record.  The record also reflects that the Veteran began treatment for the claimed disabilities at Walla Walla Chiropractic at the same time as the second injury, although no medical opinion regarding etiology was provided.  Thereafter, in July 2013, the Appellant was afforded examinations by VA which showed normal shoulders, but abnormalities of the cervical spine.  At his Board hearing, the Appellant testified that he had a medical appointment the following day, and had been receiving from "Dr. Neske," "Dr. Bass," and "Chlorinda."  None of the clinical records are of record.  The Appellant also testified that he had not been examined in years and did have disabilities despite the earlier 2013 examination report.  In light of the foregoing, additional development is needed.  

Accordingly, the case is REMANDED for the following action:

1.  The Appellant's periods of ADT and IDT should be verified to specifically include Reserve service on June 12, 2004.

2.  After securing the appropriate medical releases and securing the complete names and addresses, obtain and associate with the record copies of all clinical records, of the Appellant 's treatment at Walla Walla Chiropractic, and by "Dr. Neske," "Dr. Bass," and "Chlorinda."  The RO/AMC must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the record.

3.  Schedule the Appellant for a VA examination to determine the nature and etiology of any current right shoulder, left shoulder, thoracolumbar spine, and cervical spine disabilities.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current right shoulder, left shoulder, thoracolumbar spine, and cervical spine had its clinical onset during service or is related to any in-service disease, event, or injury to specifically include the June 12, 2004 incident.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

4.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.  

5.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Appellant should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

